Citation Nr: 9916398	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The appellant had active service from September 1994 to 
November 1994.  The service medical records show that after 
six days of basic training in October 1994, the veteran 
complained of a three-week history of intermittent left-sided 
weakness, dizziness, near syncope and bifrontal headaches.  
She also reported a history of intermittent left hemipareses 
with associated left eye symptoms for the previous three and 
a half-years.  A Medical Evaluation Board reported a 
diagnostic impression of migraine headaches, questionably 
complicated, no evidence of neurologic deficit.  It was also 
determined that this disability existed prior to service and 
was not aggravated by military service.  

In a December 1997 diagnostic report, a private physician 
indicated that the veteran's symptoms were consistent with 
MS.  He also concluded that the veteran's inservice symptoms 
were of MS origin.  A second private physician in a February 
1999 written statement concluded that "more than likely than 
not" that the veteran was exposed to strenuous physical 
activity, mental stress and excessive environmental heat 
during military training and such exposure "more than likely 
than not" aggravated her multiple sclerosis symptoms, 
altering the timing or intensity of subsequent MS attacks.  
In view of the medical opinion concerning aggravation of MS 
during the veteran's brief period of military service, 
additional development of the evidence would be helpful to 
determine the manifestations of the disability prior to, 
during and subsequent to service.  Cf. 38 C.F.R. § 3.306(b).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided any treatment before and after 
her military service, particularly, but 
not limited to, treatment for her 
multiple sclerosis, together with any 
necessary authorizations. 

2.  Based on the information provided by 
the veteran, the RO should obtain legible 
copies of all records of treatment that 
are not currently of record, and 
associate them with the veteran's claims 
folder.  

3.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
multiple sclerosis.  In so doing, the RO 
should undertake any additional 
development warranted by the additional 
evidence received since the rating 
decision in September 1997.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  If a VA examination 
is scheduled, the appellant is hereby notified that it is her 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


